Citation Nr: 1619351	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  07-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left leg shin splint, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right leg shin splint, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left retropatellar pain syndrome, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for right retropatellar pain syndrome, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1994 to November 1994 and from March 1995 to July 1999.   

These matters come before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  The claims were subsequently transferred to the Waco, Texas RO.   

These matters were previously before the Board in July 2011 and August 2015 and were remanded for further development.  The Board finds that there has been substantial compliance with its remand. 

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's left and right shin splints, which have been manifested by complaints of pain, have been shown by the most probative evidence to cause no more than slight knee or ankle disability.

2.  On June 29, 2005, the Veteran had a partial meniscectomy due to a left knee torn medial meniscus. 

3.  During the rating period on appeal from, the Veteran's left knee disability has been manifested by reports of pain, instability, and limitation of motion; objectively, he has had left knee flexion to 60 degrees or greater, left knee extension which is not limited to 10 degrees or greater, and objective evidence that he does not have instability.

4.  During the rating period on appeal, the Veteran's right knee disability has been manifested by reports of pain, instability, and limitation of motion; objectively, he has had right knee flexion to 60 degrees or greater, right knee extension which is not limited to 10 degrees or greater, and objective evidence that he does not have instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left leg shin splints have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Codes 5010, 5256 -5263 (2015).

2.  The criteria for a rating in excess of 10 percent for right leg shin splints have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Codes 5010, 5256 -5263.

3.  The criteria for a rating of 20 percent, and not higher, from November 9, 2004, and no earlier to June 29, 2005, and no later, for left knee retropatellar pain syndrome have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Codes 5010, 5256 -5263.

4.  The criteria for a rating in excess of 10 percent for right knee retropatellar pain syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); (38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Codes 5010, 5256 -5263.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in April 2006, May 2006, and July 2009.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

Adequate examinations were obtained by VA which include clinical examination findings and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left and right leg shin splints are each evaluated as 10 percent disabling, under Diagnostic Code (DC) 5299-5262.  

"Shin splints" has been defined as a strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.  See Dorland's Illustrated Medical Dictionary 1753 (32nd ed. 2012).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for miscellaneous injury.  See 38 C.F.R. § 4.27 . 

The Veteran is assigned separate 10 percent ratings for each shin under DC 5299-5262.  There is no diagnostic code specifically applicable to shin splints, so these disabilities are rated by analogy to DC 5262, impairment of the tibia and fibula.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The Board has considered whether another rating code or codes are "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).

Under DC 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, with moderate knee or ankle disability warrants a 20 percent rating, and with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating. 

The words "slight," "moderate, "and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

The Veteran's service-connected retropatella pain syndrome affecting both knees, is assigned separate 10 percent ratings for each knee under DC 5099-5010.  As there is no diagnostic code specifically applicable to retropatella pain syndrome, these disabilities are rated by analogy under DC 5010, applicable to traumatic arthritis, which in turn in evaluated as degenerative arthritis, based on limitation of motion of the specific joint involved.  38 C.F.R. § 4.20.

Under DC 5260, which concerns limitation of flexion of the leg, a noncompensable evaluation is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Under DC 5257, which pertains to recurrent subluxation or lateral instability of the knee, slight recurrent subluxation or lateral instability is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability is rated as 20 percent disabling.  Severe recurrent subluxation or lateral instability is rated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5257. 

Analysis

The Veteran is in receipt of service connection for left knee retropatella pain syndrome evaluated as 10 percent disabling under DCs 5099-5010, right knee retropatella pain syndrome evaluated as 10 percent disabling under DCs 5099-5010, left leg shin splints evaluated as 10 percent disabling under DC 5299-5262, and right leg shin splints evaluated as 10 percent disabling under DC 5299-5262. 

In November 2005, the Veteran filed a claim for increased ratings for his four lower extremity disabilities.  Prior to filing his claim, the Veteran had arthroscopic surgery of his left knee in June 2005 for a torn medial meniscus.  After surgery, in August 2005, the Veteran had pressure pain to his anterior medial joint line. Upon examination, there was no effusion or swelling to left knee, no laxity of joint, and the incision was well healed.

A January 2006 VA clinical record reflects that the Veteran reported pain of 6 out of 10 and that he takes over the counter mediation for the pain.  A February 2006 VA orthopedic outpatient note reflects that the Veteran reported that he still had some weather-sensation to the distal of the knee, which is secondary to superficial nerve disruption.  He reported some burning pain to the knee and minimal swelling, with most of his pain reported to patellar.  The Veteran reported that his right knee catches occasional on walking and that he still has some swelling.  Upon examination, it was noted that there is no effusion and no swelling bilaterally.  There was also no laxity bilaterally.  The Veteran could fully extend and flex past 110 degrees.  The examiner could not reproduce the catching or locking in the right knee.  There some minimal crepitus bilaterally.  The patella pinch was positive bilaterally. 

Additional records in 2006 reflect continued complaints of pain on a scale from 0 to 10 (e.g. pain of 4 (March 2006), 5 (April 2006), 4.5 - 5 (May 2006), 6 (June 2006)). 

An April 2006 record reflects that the Veteran reported aching pain, giving away, and intermittent mild swelling.  The examiner noted that the Veteran had no significant swelling in his right knee, though he does have a nonlocalized ache and feeling of giving away.  It was also noted that the Veteran's x-rays "have essentially been normal except for a small osteochondroma that is been present at the right medial femoral condyle."  X-rays, also standing, showed no significant narrowing of the joint spaces.  There was no evidence of loose body formation.  The impression was left knee pain, chronic, secondary to osteochondral defect, medial femoral condyle and patellofemoral arthritis; right knee osteochondroma, media1femoral condyle.  It was noted that the Veteran was having no signs of acute inflammation on examination of both knees, and that he has "essentially full range of motion and no instabilities." There is no increased temperature or effusion.  Tibial rotation did not elicit joint line symptoms.  He had good quadriceps strength and tone bilaterally. 

A June 2006 West Virginia Disability Determination Service record reflects that the Veteran's posture and gait were noted to be within normal limits.  The Veteran reported that his biggest difficulty with work was his inability to get along with others.  He was noted to have bipolar disorder and manic depression, along with knee and shin disabilities.  The Veteran reported that he quit his work as a security guard and had been arguing with his supervisor, and that it was costing him more money to go to work than to stay home at the time.  He also reported that he had been fired from his previous job in 2003 or 2004.  The Veteran reported a long history of problems getting along with peers and supervisors. 

A July 2006 VA examination report reflects, with regard to the Veteran's shin splints, that he had no abnormal motion or deformity.  There was no evidence of abnormal weight bearing, although the Veteran stated that he was unable to stand for more than a few minute and was unable to walk more than a few yards.  

Upon examination in July 2006, range of motion of the knees was from 0 to 140 degrees with pain beginning at 90 degrees bilaterally.  There was no additional loss of range of motion on repetitive use.  

For the Veteran's shin splints it was noted that they would have a severe effect on his chores, a moderate effect on his shopping and recreation, would prevent exercise, and would have a mild effect on traveling.  They would cause decreased mobility, problems with lifting and carrying, decreased strength, and low extremity pain.  

For the Veteran's knees, the Veteran reported giving way, instability, pain, stiffness, weakness, constant effusion, swelling and tenderness.  He was noted to have an antalgic gait.  Upon examination in July 2006, the Veteran had negative Lachman, negative McMurray, and no abnormal joint motion (lateral or medial).  His knee disability was noted to prevent exercise and sports, have a severe effect on shopping and recreation, have a mild effect on traveling, and have no effect on feeding, bathing, dressing, toileting, and grooming.   

VA clinical records also reflect that in July 2006, an x-ray of the tibia and fibula was normal.  In August 2006, a left knee examination elicited pain, but there was no swelling (despite the Veteran's earlier contention of constant effusion); the impression was chondromalacia of patella and mild degenerative disease.  The Veteran was treated with injections for pain.  

A February 2008 VA examination report reflects that the Veteran had tenderness on palpation of both shins but no edema, heat, or redness.  His gait and station were normal. The Veteran reported constant pain at a level 6 for the right knee and a level 5 for the left knee.  He also reported intermittent stiffness, swelling, instability or giving way and "locking."  The Veteran also reported that during periods of flare-ups, his pain was a level 8-9 bilaterally and can last for two hour.  He reported that prolonged walking and standing precipitates a flare and rest and pain medication alleviates it.

The February 2008 VA examination report reflects that there were no episodes of dislocation or recurrent subluxation.  The Veteran had 0-130 degrees of range of motion with pain at the extreme end bilaterally.  (He reported he has constant pain in both knees with increase of pain at extreme range of motion.)  There was no change in range of motion after repetitive use.  With regard to stability, he had normal stability on all testing bilaterally. 

The February 2008 VA examination report also reflects that there was pain/tenderness on palpation of both knees and on motion of the joints but there was no effusion, heat, or redness.  

An April 2008 VA orthopedic record reflects that upon evaluation the Veteran had no effusion of either knee, and that he had full range of motion but some pain on full flexion on the left knee.  The Veteran had "slight" medial joint line tenderness on right and more significant tenderness there on the left.  The patellae were not hypermobile or tender.  There was a negative Lachman's test bilaterally, but attempts at McMurray's caused pain on left.  The Veteran was given hinged knee braces.  

September 2008 VA clinical records reflect that the Veteran was ambulatory without assistance and had a steady gait and wore bilaterally wraps around the knees.  He reported chronic pain of the knees and back, and that soaking in a hot bath and sleeping in a fetal position can reduce pain in his knees.  

An August 2009 private record from D. C., D.O. reflects that the Veteran reported constant pain, weak legs, stiff legs, swollen knees, redness, unstable feeling knees, that his right knee gave out causing a right leg fracture, that his knees lock up, and that he has abnormal motion.  He reported pain of 10 which was daily and constant.  Upon examination, he was limping, favoring his right leg.  Upon examination, he had left knee range of motion from 0 to 60 degrees, with no additional loss after repetitive use.  He had right knee range of motion from 0 to 70 degrees.  His stability testing was all normal bilaterally. 

The Veteran informed the clinician that his right knee had given out causing a right leg fracture; however, the Board finds that this is not supported by the evidence of record.  The Veteran also described his injury to the 2015 examiner in that he "was getting off the bike -reports right knee buckled - tried to catch himself and fell."  The Board has considered that the Veteran's contention that his right knee gave out causing a right leg fracture, but finds this less than credible.  The Board acknowledges that the Veteran broke his right leg in 2008.  However, the evidence contemporaneous to the incident is against a finding that it occurred when he was getting off the bicycle and his right knee buckled.  A November 2008 emergency room report reflects that the Veteran fell "while cycling and landed on the ground."  The patient sustained a twisting injury."  A November 2008 History and Physical examination record for the same date reflects that the Veteran "was on a bicycle demonstrating how to do a wheely and took a spill, twisting the right ankle."

An October 2012 VA examination report reflects that the Veteran reported bilateral shin pain every day which is a burning pain along the anterior tibia.  He reported predictable pain on walking for 10 - 15 minutes or standing for 20-30 minutes.  The Veteran also reported daily bilateral knee pain.  He reported that he can walk for about 10-15 and stand for 20 - 30 minutes before he has to rest his knees.  

Upon examination in October 2012, the Veteran had right knee flexion to 120 degrees with objective evidence of pain at 90 degrees.  He had no limitation of extension.  He had 130 degrees with objective evidence of pain at 90 degrees and no limitation of extension for the left knee.  He had tenderness or pain to palpation for joint line or soft tissues bilaterally.  He had no instability on testing.  There was no evidence or history of recurrent patellar subluxation/dislocation.  He had left meniscal tear and frequent episodes of joint pain for the left and a history of a meniscectomy, with residual left knee pain.  It was noted that the Veteran had bilateral tenderness anterior tibia middle 1/2 of shin.  He used braces and canes regularly.  

The 2012 VA examiner noted that the Veteran had a right knee medial osteochondral defect of the right femur and that "these x-ray findings are not related to right knee service connected condition."

The 2012 VA examiner opined that the Veteran would not be able to perform physical labor with his bilateral knee condition.  

A December 2015 VA examination report is of record.  It reflects that the Veteran reported that during a flare-ups and after repeated use, he has difficulty in walking more than 100 feet, standing more than 10 minutes, sitting more than 30 minutes and climbing up and down stairs.  

Upon examination of the right knee, he had flexion from 0 to 125 degrees and extension from 140 to 0 degrees, with pain on range of motion.

Upon examination of the left knee, he had flexion from 0 to 110 degrees, and extension from 140 to 0 degrees, with pain on range of motion.

Both knees had mild tenderness on palpation.  There was no evidence of pain on weight bearing.  Both knees had evidence of crepitus.  The Veteran was able to perform repetitive use testing with no additional functional loss or range of motion after three repetitions.  The Veteran had pain, fatigue, weakness, lack of endurance, and incoordination reported with repeated use over a period of time.  The Veteran had full muscle strength (5/5) for both knees on flexion and extension.  He did not have any muscle atrophy.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion,  The Veteran had normal stability on all testing performed for both knees.  The Veteran reported bilateral shin splints.  There were no symptoms of shin splints during the examination.  The Veteran reported that the shin pain is noted with increased activity and described it as "burning pain" like a "tooth ache"

For the left knee, the Veteran was noted to have had a meniscus (semilunar cartilage) condition with frequent episodes of locking, pain, and joint effusion.  The Veteran reported left knee effusion mostly with increased activity occurring approximately twice a month.  On the left knee, he had four small scars of 1 cm by .2 cm, each was linear-well healed, and not tender, and not painful.  Upon examination, no effusion was noted on either knee, and no shin pain was noted on palpation.  The examiner reviewed June 2014 x-ray studies which showed degenerative arthritis in both knees.  

The Board has considered all of the above evidence in making its determinations noted below.  

Left and Right Shin Splints

The Board finds that a rating in excess of 10 percent is not warranted under DC 5262 for either the left or right shin splints.  The evidence, noted above, does not support a finding that the Veteran has moderate knee or ankle disability (20 percent rating), marked knee or ankle disability (30 percent rating) or nonunion with loose motion requiring a brace.  The Board acknowledges that the Veteran uses braces on his knees; however, this has not been shown to be due to nonunion of the tibia and fibula or to a disability of such severity in degree.  The evidence does not support a finding that the Veteran has an ankle disability or a knee disability which is more than slight.  Not only does the Veteran have considerable range of motion, but the 2015 VA examiner found that the Veteran had no symptoms of shin splints upon examination.  In addition, the 2012 and 2015 VA examination reports reflect full strength of the both knees upon extension and flexion, and no findings of atrophy.    

The Board is mindful that the Veteran is competent to report pain; however, despite his pain, the Veteran has significant extension and flexion, with no findings of instability upon testing, and no evidence of nonuse such as atrophy, which the Board finds is evidence of no more than a slight disability.  

Left and Right Retropatellar Pain Syndrome

In considering whether increased ratings are warranted under DCs 5260 (flexion) or 5261 (extension), the Board finds that the Veteran demonstrated ranges of motion which do not warrant a rating in excess of 10 percent.  In sum, he had ranges as follows:  extension and flexion past 110 degrees (January 2006); essentially full range of motion (April 2006); 0 to 140 degrees with pain beginning at 90 degrees (July 2006); 0 - 130 degrees with constant pain and an increase at 130 degrees (February 2008); 0 - 60 for the left and 0 - 70 for the right (August 2009); 0 -130 with pain at 90 for the left, and 0 - 120 with pain at 90 for the right (October 2012); flexion 0 -125 degrees and extension from 140 to 0 degrees, with pain on range of motion for the right (the Bord finds that the pain began at the degree where the range of motion was limited); and flexion from 0 to 110 degrees, and extension from 140 to 0 degrees, with pain on range of motion. (December 2015).

At worst, left knee flexion was to 60 degrees and right knee flexion was to 70 degrees.  The evidence is against a finding that, even with pain, he has had flexion limited to 30 degrees in either knee, which is the required degree of limitation to obtain a higher rating. 

Throughout the appeal, extension in both knees has been to 0 degrees. Based on his ranges of motion, he is not entitled to a compensable rating under DC 5261 for either knee because his extension is not limited to 10 degrees or greater.  He is, however, in receipt of a 10 percent rating, based on arthritis (See DC 5010).   The evidence is against a finding that, even with pain, he has had extension limited to 15 degrees, which is the required degree of limitation to obtain a higher rating. 

The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  In finding that higher ratings are not warranted, the Board has considered the ranges of motion both before, and after, repetitive use.  

The Board finds, based on the evidence as a whole, that a separate rating under DC 5257 is not warranted for either knee.  

The Board acknowledges that the Veteran wears knee braces and has reported instability on numerous occasions; however, his subjective feeling of giving way or instability is less probative than clinical examination findings.  Joint instability can be objectively diagnosed upon testing (e.g. Lachman's, posterior drawer, and medial-lateral testing.)  The most probative evidence reflects that the Veteran does not have instability.  The January 2006 VA clinical record reflects that there is "no laxity" bilaterally.  The April 2006 VA clinical record reflects "no instabilities."  The July 2006 VA examination report reflects a negative Lachman, negative McMurray, and no abnormal joint motion (lateral or medial).  The February 2008 VA examination report reflects normal stability on all testing bilaterally.  The April 2008 VA orthopedic record reflects a negative Lachman bilaterally and no history of subluxation.  The August 2009 private record reflects stability testing was all normal bilaterally.  The October 2012 VA examination report reflects no evidence of subluxation and no instability on testing.  The December 2015 VA examination report reflects no recurrent subluxation or lateral instability.  

The evidence does not reflect that the Veteran has the training necessary to differentiate between true ligamentous instability which can be tested as noted above, and a sensation of instability which can be caused by a variety of factors. Thus, the preponderance of the evidence is against a finding of recurrent subluxation or lateral instability of either knee and ratings under DC 5257 are not warranted.  

Under 38 C.F.R. § 3.400(o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

The Veteran filed his claim for an increased rating in November 2005.  Prior to that filing, he had surgery (partial medial meniscectomy and partial synovectomy) on the left knee on June 29, 2005.  The Board finds that this surgery is indicative of a worsening of his knee.  Thus, the Board finds that a rating of 20 percent under DC 5258 is warranted for the left knee for his dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint.  Although there are no clinical records which reflect objective findings of locking and effusion during the time period, the Board, in giving the benefit of the doubt to the Veteran, will grant a 20 percent rating for the left knee from November 9, 2004 (one year prior to the filing of the current claim) to June 29, 2005, the date of his surgery.  For this period, assignment of a separate rating under DC 5010, based on limitation of motion, is not appropriate as that would constitute pyramiding.  38 C.F.R. § 4.14.  The reference to "locking, pain and effusion" would overlap with the pain that is considered in evaluating limitation of motion.  

Following surgery, the clinical evidence does not show complaints of locking.  As the Veteran did not undergo removal of the semilunar cartilage (the surgery was a partial meniscectomy), consideration of DC 5259 is not warranted.  Assignment of a rating under DC 5258 for the period after June 29, 2005, is not warranted in this case as it would constitute pyramiding.  38 C.F.R. § 4.14.  "Locking, pain, and effusion," as noted in DC 5258 overlaps with the pain and effusion considered in evaluating the limitation of flexion and extension under DC 5260 and 5261.  

The Board has also considered whether a separate rating for scars of the left knee is warranted, but finds that it is not.  The evidence does not support a finding that the Veteran has painful or tender scars, or that they cause limitation of motion of the affected part, or are of a size or location which warrants a separate rating.  (See 2015 VA examination report).  

As there is no evidence of genu recurvatum or ankylosis in either knee, consideration of DC 5256 and 5263 is not warranted.  

The Board has also considered the Veteran's lay statements that his knee and shin disabilities are worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

In sum, the Board finds that an increased rating is not warranted for the right knee, right shin splints, or left shin splints.  A 20 percent rating, and no higher is warranted for the left knee under DC 5258 from November 9, 2004, and not earlier to June 29, 2005, and not later.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board further finds that referral for extraschedular consideration is not warranted.  Given that the disabilities on appeal are rated by analogy, the Veteran would not be expected to have all the symptoms stated in a particular diagnostic code.  The discussion above reflects that the Veteran's knee and shin disabilities are primarily manifested by pain, tenderness, and limitation of motion.  The applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on similar symptoms.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  


ORDER

Entitlement to an increased rating for left leg shin splint, currently evaluated as 10 percent disabling is denied.

Entitlement to an increased rating for right leg shin splint, currently evaluated as 10 percent disabling is denied.

Entitlement to a 20 percent rating, and no higher, for left knee retropatellar pain syndrome under Diagnostic Code 5258 for dislocated semilunar cartilage from November 9, 2004, and no earlier, to June 29, 2005, and no later is granted subject to the regulations governing payment of monetary awards.

Entitlement to an increased rating for left retropatellar pain syndrome under DC 5010, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for right retropatellar pain syndrome, currently evaluated as 10 percent disabling is denied.


REMAND

The Veteran does not meet the schedular criteria for a TDIU.  The Veteran is in receipt of service connection for an acquired psychiatric disability (based on aggravation by a service-connected disability), bilateral retropatellar pain syndrome, and bilateral shin splints.  He has not worked since approximately 2005 when he managed a bar. 

A July 2006 SSA record reflects that the Veteran had been reduced to sedentary work because of exertional limitations for standing and walking with normal breaks for total of at least two hours in an 8 hour work day.  It was further noted that he had performed as a manager, correctional officer, and armor reconnaissance specialty, but that he could not return to those positions because they were "light" and "medium" work.  The record reflects that the Veteran did not meet the medical vocational guide rule and he was not considered disabled because "he can do other work."

The Veteran had past work experience in the military, working in a prison (for two years), telemarking (for one month), managing a night club (for one year), and in security (for one month).  The Veteran outlined the effects of his disabilities in his application for SSA benefits. 

A 2014 examination reflects that his psychiatric disability causes him to have occupational and social impairment with deficiencies in most areas.  The report reflects that the Veteran's preexisting depression increased in approximately 2005 due to his knee pain. 

Where, as here, the Veteran's service-connected disabilities do not meet the numeric evaluation requirements for a TDIU set forth in § 4.16(a), the Veteran may be granted a TDIU on an extraschedular basis. 38 C.F.R. § 4.16(b). 

Based on the foregoing, it appears that the Veteran may be unable to maintain substantial gainful employment due to service-connected disabilities.  Thus, his claim should be referred for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis. 

2.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


